Pee Cleiaji.
This appeal brings up a verdict for the defendants directed by the judge of the Bergen County Court of Common Pleas. Plaintiff Joseph Aronica, a minor about six years of age, was injured by contact with defendant’s car. The plaintiffs allege that as the infant was playing in the street, the car of the defendants, operated by one of the defendants, Charles Giordano, was set in motion from a standing position and struck and injured the infant plaintiff who, it was alleged, was in the street in such a position that the driver of the car should have seen him before starting the car. The trial judge directed the verdict on the ground that no act of negligence on the part of the driver of the car had been shown.
Our review of the testimony leads us to the conclusion that the action of the trial judge was correct and that there was no testimony from which it could be concluded that the operator of the defendants’ car was guilty of negligence. It clearly appeared that the child was not in front of the car nor in a position where he could be observed by the driver. Admittedly he was struck by the rear wheel of the vehicle.
There being no evidence of negligence on the part of the defendants, the direction of a verdict was justified and the judgment will be affirmed, with costs.